WOODS, Circuit Judge.
The state court refused to consolidate the three causes brought against the defendant Gerding. The motion made for that purpose was addressed to the sound discretion of that court: Lewis v. Daniel, 45 Ga. 124. The action of the state court on the motion cannot, therefore, be reviewed by this court. The petition for cer-tiorari is, therefore, to be considered just as if the motion to consolidate had not been made, and the question is, are the causes, or either of them, removable under the act of March 3, 1875. The plaintiffs and the defendant are citizens of different states. The question then is, does each one of these suits involve-a controversy where the matter in dispute exceeds the sum of five hundred dollars.
In the case of Troy v. Evans, 97 U. S. 1, the supreme court held that, “prima facie the judgment against the defendant, in an action for money, is the measure of the jurisdiction of the United States courts in his behalf. This prima facie case continues until the contrary is shown, and if jurisdiction is: invoked because of the collateral effect a judgment may have in another action, it must appear that the judgment conclusively settles the rights of the parties in a matter actually in dispute, the sum or value of which exceeds the required amount.” From this statement-of the law, it follows that, as-the matter in dispute in neither of these suits exceeds the sum or value of five hundred dollars the cases cannot be removed, unless a judgment in one of the cases would conclusively settle the others. If the judgment in one does conclusively settle the controversy in the others, then the matter in dispute, in *842■either of the suits, may he said to exceed the sum of five hundred dollars.
The petition for removal alleged that the three notes sued on were given for the same ■consideration; that the defense to aE three of the notes was the same, and that the three suits involved hut one controversy. It further appears, from the record, that the -identical same pleas were filed' hy the defendant in each of the three suits — one of these pleas being nü debet. The question is, therefore, wiü a judgment in one of these suits be conclusive in the others. If it will, the amount in dispute wiU be sufficient to give this court jurisdiction, and authorize the removal of the cases, if otherwise, the cases cannot be removed. The rule of law upon this point is thus laid down by the supreme court in the case of Cromwell v. County of Sac, 94 U. S. 351: “Where the second action between the same parties is upon a different claim or demand, the judgment in a prior action operates as an estoppel only as to those matters in issue or points controverted, upon the determination of which the finding or verdict was rendered. In aE cases, therefore, where it is sought to apply the estoppel of a judgment rendered upon one cause of action to matters arising upon a suit in a different cause of action, the inquiry must always be as to the point or questions actuaEy Uti-gated and determined in the original action, not what might have been thus litigated and determined^ Only upon such matters is the judgment conclusive in another action.” So in Stinson v. Dousman, 20 How. [61 U. S.] 461, it was held that though the suit be for less than the amount necessary to give the court jurisdiction, yet if it is connected with a claim to property, and the effect of th'e judgment would adjust the legal and equitable claims of the parties thereto, and the value of the property exceeds two thousand doEars, jurisdiction wiE be maintained. See, also, Rake v. Pope, 7 Ala. 161.
Applying the rule thus laid down, if it appears that the same identical defense is made in each of the cases, that the same questions are in issue in each, then a judgment in one case will be a bar to a judgment in the others, consequently the amount in dispute in each case is not the sum sued for in that particular ease, but that sum and also the sums sued for in the other cases. Por one trial and judgment would decide aE the cases. The petition for certiorari avers, and the averment is not denied, that this state of facts does exist, that there is the same defense as to aE the notes, and that the three suits involve but one controversy. In each of these suits, therefore, the amount sued for in aE these suits is in dispute, and that amount exceeds five hundred doEars. This court, therefore, has jurisdiction over any one of the suits, and there is no reason why any one or aE should not be removed. Let the writ of certiorari issue as prayed for.